THIRTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT This Thirteenth Amendment to Employment Agreement is made and entered into as of March 1, 2009, by and between PriceSmart, Inc., a Delaware Corporation ("Employer") and Edward Oats ("Executive"). Recitals A) On January 11, 2000 an Employment Agreement was made and entered into by and between Employer and Executive. B) Said Employment Agreement has been amended on twelve prior occasions; C) Employer and Executive now desire to further amend the Employment Agreement, as set forth hereinbelow: Agreement 1. Section 3.1 of the Agreement which provides: 3.1Term. The term of Executive’s employment hereunder shall commence on March 31, 2000 and shall continue until March 31, 2009 unless sooner terminated or extended as hereinafter provided. is hereby amended, effective March 1, 2009, to provide as follows: 3.1 Term.The term of Executive’s employment hereunder shall commence on March 31, 2000 and shall continue until March 31, 2010 unless sooner terminated or extended as hereinafter provided. 2. All other terms of the Employment Agreement, as amended, shall remain unaltered and fully effective. Executed in San Diego, California, as of the date first written above. EXECUTIVEEMPLOYER PRICESMART, INC. Edward OatsBy: Name: Jose Luis Laparte Its: President
